      8:16-cr-00083-RFR-MDN Doc # 38 Filed: 01/13/21 Page 1 of 4 - Page ID # 163




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                       Plaintiff,                                 8:16CR83

          v.
                                                              MEMORANDUM
 RICHARD KEITH,                                                AND ORDER

                       Defendant.


         This matter is before the Court on defendant Richard Keith’s (“Keith”) Motion for
Sentence Reduction (Filing No. 36). The motion seeks a reduction pursuant to 18 U.S.C.
§ 3582(c)(2). For the reasons stated below, Keith’s motion is denied.

I.       BACKGROUND
         Keith pleaded guilty to possession with intent to distribute methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1) and (b)(1). Keith’s total offense level was 21, and his
criminal history category was V, resulting in a guideline range of 70 months to 87 months.
On October 25, 2017, he was sentenced at the low end of the guideline range to a term of
70 months, to be followed by five years of supervised release. Keith now asks for a
sentence reduction.

II.      DISCUSSION
         A.    Motion Under 18 U.S.C. § 3582(c)(2)
         As the basis for his motion, Keith specifically cites to 18 U.S.C. § 3582(c)(2) and
§ 1B1.10 of the United States Sentencing Guidelines (“U.S.S.G.” or “Guidelines”).
Section 3582(c)(2) states:

         The court may not modify a term of imprisonment once it has been imposed
         except that…
         in the case of a defendant who has been sentenced to a term of imprisonment
         based on a sentencing range that has subsequently been lowered by the
         Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the
  8:16-cr-00083-RFR-MDN Doc # 38 Filed: 01/13/21 Page 2 of 4 - Page ID # 164




       defendant or the Director of the Bureau of Prisons, or on its own motion, the
       court may reduce the term of imprisonment, after considering the factors set
       forth in section 3553(a) to the extent that they are applicable, if such a
       reduction is consistent with applicable policy statements issued by the
       Sentencing Commission.

(Emphasis added). Similarly, § 1B1.10 of the Guidelines applies only to defendants who
are serving a term of imprisonment based on an applicable guideline range that has been
lowered by amendment. See U.S.S.G. § 1B1.10(a)(1).

       Keith makes no allegations that support a reduction under 18 U.S.C. § 3582(c)(2)
and § 1B1.10. Keith does not argue that he was sentenced based on a sentencing range that
has subsequently been lowered by the Sentencing Commission. Nor does he reference any
amendment to the Guidelines that would impact his sentencing range. Keith was sentenced
in 2017, three years after the most recent applicable amendment to the Guidelines. See
U.S.S.G. Supp. App. C., Amend. 782 (2014). Accordingly, 18 U.S.C. § 3582(c)(2) and
§ 1B1.10 do not apply to Keith’s Motion.

       B.     Release Based on Post-Conviction Rehabilitation
       To the extent Keith seeks compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i),
based on his post-conviction rehabilitation, his motion must also be denied. As amended
by the First Step Act, § 3582(c)(1)(A)(i) would permit Keith to move for a sentence
reduction after he “has fully exhausted all administrative rights to appeal a failure of the
Bureau of Prisons [(“BOP”)] to bring a motion on [his] behalf or the lapse of 30 days from
the receipt of such a request by the warden of [his] facility, whichever is earlier.” Keith
makes no argument that he has exhausted his administrative remedies with the BOP or
otherwise satisfies § 3582(c)(1)(A).

       Even if he could, Keith does not present extraordinary and compelling reasons to
support a reduction in sentence. In deciding whether to grant a reduction, the Court must
consider the relevant factors set out in 18 U.S.C. § 3553(a), including the nature and
circumstances of the offenses of conviction; the defendant’s history and characteristics;

                                             2
  8:16-cr-00083-RFR-MDN Doc # 38 Filed: 01/13/21 Page 3 of 4 - Page ID # 165




and the need for the sentence to reflect the seriousness of the crime, to promote respect for
the law, and to provide just punishment for the offense. A defendant’s sentence should
also deter criminal conduct, protect the public from future crime by the defendant, and
promote rehabilitation. Id.

       The Court also considers whether the defendant presents “a danger to the safety of
any other person or to the community, as provided in 18 U.S.C. § 3142(g),” U.S.S.G.
§ 1B1.13(2), and must ensure any relief is “consistent with applicable policy statements
issued by the [United States] Sentencing Commission,” 18 U.S.C. § 3582(c)(1)(A). The
first application note to § 1B1.13 lists four general categories of qualifying circumstances:
(1) the defendant’s terminal illness or other serious medical condition; (2) the defendant’s
advanced age and deteriorating health; (3) dire family circumstances; and (4) other
“extraordinary and compelling” reasons as determined by the BOP Director. U.S.S.G.
§ 1B1.13 cmt. n.1. The defendant’s rehabilitation may be relevant but “is not, by itself, an
extraordinary and compelling reason for purposes of [§ 1B1.13].” Id. § 1B1.13 cmt. n.3;
see also United States v. Saldana, No. 19-7057, 2020 WL 1486892, at *3 (10th Cir.
Mar. 26, 2020); 28 U.S.C. § 994(t) (“Rehabilitation of the defendant alone shall not be
considered an extraordinary and compelling reason.”).

       Again, Keith’s motion is based solely on his post-conviction rehabilitation. He
includes evidence that he has not been subject to BOP discipline and has completed several
substance-abuse programs. Keith’s activities are commendable, but they cannot—on their
own—constitute extraordinary and compelling reasons for sentence reduction. Because
Keith’s motion is based solely on his post-conviction rehabilitation, the relevant § 3553(a)
factors and surrounding circumstances weigh against release.

       Based on the foregoing, defendant Richard Keith’s motion to reduce his sentence
(Filing No. 36) pursuant to 18 U.S.C. § 3582(c)(2) is denied.

       IT IS SO ORDERED.


                                             3
8:16-cr-00083-RFR-MDN Doc # 38 Filed: 01/13/21 Page 4 of 4 - Page ID # 166




   Dated this 13th day of January 2021.

                                              BY THE COURT:



                                              Robert F. Rossiter, Jr.
                                              United States District Judge




                                          4
